Case 1:14-cv-00373-RGA Document 116 Filed 12/04/20 Page 1 of 2 PageID #: 1682




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


DR. LASKSHMI ARUNACHALAM,                      :
                                               :
                       Plaintiff,              :
                                               :
               v.                              :       Civil Action No. 14-373-RGA
                                               :
CITIGROUP INC., et al.,                        :
                                               :
                       Defendants.             :




                                    MEMORANDUM ORDER

       Plaintiff filed a motion to reconsider (D.I. 103) an order I entered on June 18, 2020 (D.I.

99) dismissing all counts of the complaint with prejudice. The motion to reconsider was filed on

July 16, 2020, that is, twenty-eight days after I entered my order. To the extent it is a motion for

reconsideration, it is out of time. D.Del. LR 7.1.5 (fourteen-day requirement). But the motion

also cites Rule 59(e) and Rule 60(b) in support. It is timely under those rules. Defendants

submitted a letter in response. (D.I. 106).

       The order in question held that Plaintiff could not assert patent claims previously

declared invalid, that Plaintiff was collaterally estopped from asserting the remaining claims on

the basis of a ruling of another district court, which was affirmed by the Court of Appeals, and

that she was collaterally estopped from arguing that she was not collaterally estopped. (D.I. 97;

D.I. 98).

       The day after Plaintiff filed the motion to reconsider, she filed a notice of appeal. (D.I.

104). The Court of Appeals subsequently dismissed the appeal as lacking “any arguable basis in

law or fact.” (D.I. 115 at 3).

                                              Page 1 of 2
Case 1:14-cv-00373-RGA Document 116 Filed 12/04/20 Page 2 of 2 PageID #: 1683




        Plaintiff cites in support Third Circuit caselaw that states that Rule 59(e) is used to

relitigate issues that have been decided, when there has been (1) an intervening change in the

law, (2) new evidence, or (3) a clear error of law. Plaintiff does not seriously argue the first

two. 1 But it could be said, interpreting her motion generously in light of her pro se status, that

she was arguing a clear error of law. But, as her brief makes clear, her argument is that other

tribunals erred in invalidating her patent claims and holding that she was collaterally estopped.

That is not the sort of allegation of clear error of law that I can entertain on a Rule 59(e) motion.

Even if I could, the Court of Appeals’ dismissal of the appeal as frivolous makes clear that there

is no basis for the argument that there was a clear error of law.

        Plaintiff offers no argument in regard to Rule 60(b), and it is apparent that there is no

basis to grant such relief.

        Plaintiff’s motion to reconsider (D.I. 103) is DENIED.

        IT IS SO ORDERED this 4th day of December 2020.


                                                             _/s/ Richard G. Andrews_______
                                                             United States District Judge




1
  She states there has been an intervening change in the law, citing among others, Supreme Court cases from more
than 200 years ago, as well as other cases that predate my decision. (D.I. 103 at 6).

                                                  Page 2 of 2
